Exhibit 10.45

 

BROOKSTONE, INC.

DEFINED CONTRIBUTION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

EFFECTIVE FEBRUARY 1, 2004

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1. ESTABLISHMENT AND OBJECTIVES

   1

1.1. Establishment

   1

1.2. Purpose.

   1

ARTICLE 2. DEFINITIONS

   1

2.1. “Account”

   1

2.2. “Allocation Date”

   1

2.3. “Annual Credit”

   1

2.4. “Affiliate”

   1

2.5. “Beneficiary”

   1

2.6. “Board”

   1

2.7. “Cause”

   1

2.8. “Change in Control”

   2

2.9. “Company”

   2

2.10. “Committee”

   2

2.11. “Disability”

   2

2.12. “Effective Date”

   2

2.13. “Eligible Employee”

   2

2.14. “Employee”

   2

2.15. “ERISA”

   3

2.16. “Good Reason”

   3

2.17. “Participant”

   3

2.18. “Peer Group Member”

   3

2.19. “Plan Administrator”

   3

 

- i -



--------------------------------------------------------------------------------

2.20. “Plan Year”

   3

2.21. “Retirement Age”

   3

2.22. “Stock Growth Rate” for any Plan Year

   3

2.23. “Supplemental Retirement Benefit”

   3

2.24. “Termination of Employment”

   3

2.25. “Years of Service”

   4

ARTICLE 3. ADMINISTRATION

   4

3.1. Administration

   4

3.2. The Plan Administrator

   4

3.3. Advisors and Agents of the Committee

   4

3.4. Indemnification

   4

3.5. Expenses

   5

ARTICLE 4. ELIGIBILITY AND PARTICIPATION

   5

4.1. Eligibility

   5

4.2. Participation

   5

ARTICLE 5. SUPPLEMENTAL RETIREMENT BENEFIT

   5

5.1. Supplemental Retirement Benefit

   5

5.2. Calculation of the Supplemental Retirement Benefit

   5

5.3. Earnings and Adjustments

   7

5.4. Benefit Statements

   8

ARTICLE 6. VESTING AND DISTRIBUTION OF SUPPLEMENTAL RETIREMENT BENEFIT

   8

6.1. Vesting and Forfeiture

   8

6.2. Payment of Vested Benefits

   8

6.3. Death

   9

 

-ii-



--------------------------------------------------------------------------------

6.4. Suspension and Recapture of Benefit Payments

   9

ARTICLE 7. RESTRICTIVE COVENANTS

   9

7.1. Agreement as a Condition to Participation

   9

7.2. Non-Disclosure and Non-Use of Confidential Information

   9

7.3. Use and Return of Property and Documents

   10

7.4. Non-Competition and Non-Recruitment

   10

7.5. Enforcement

   10

ARTICLE 8. BENEFICIARY DESIGNATION

   11

ARTICLE 9. RIGHTS OF PARTICIPANTS

   11

9.1. General Obligation

   11

9.2. Unsecured Interest

   11

9.3. Forfeitures and Unclaimed Amounts

   11

9.4. Employment

   11

9.5. Nontransferability

   11

ARTICLE 10. CLAIMS PROCEDURE

   11

ARTICLE 11. AMENDMENT AND TERMINATION

   12

ARTICLE 12. AFFILIATE PARTICIPATION

   12

12.1. Adoption of Plan

   12

12.2. Withdrawal from the Plan by Employer

   12

ARTICLE 13. ADDITIONAL PROVISIONS

   12

13.1. Successors

   12

13.2. Gender and Number

   12

13.3. Severability

   12

 

-iii-



--------------------------------------------------------------------------------

13.4. Governing Law

   12

13.5. Funding

   12

13.6. Tax Withholding

   13

13.7. Other Plans

   13

 

 

-iv-



--------------------------------------------------------------------------------

BROOKSTONE, INC.

DEFINED CONTRIBUTION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Article 1. ESTABLISHMENT AND OBJECTIVES

 

1.1. Establishment. Brookstone, Inc. (the “Company”) hereby establishes the
Defined Contribution Supplemental Executive Retirement Plan (the “Plan”)
effective February 1, 2004 (the “Effective Date”).

 

1.2. Purpose. The purpose of the Plan is to provide supplemental retirement
benefits to certain designated management and highly compensated Employees. The
Plan is intended to constitute an unfunded plan for a “select group of
management and highly-compensated employees” within the meaning of sections
201(2), 301(a)(3), and 401(a)(1) of ERISA and shall be construed accordingly.

 

Article 2. DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below.

 

2.1. “Account” has the meaning set forth in Section 5.2(a).

 

2.2. “Allocation Date” has the meaning set forth in Section 5.2(c).

 

2.3. “Annual Credit” has the meaning set forth in Section 5.2(a).

 

2.4. “Affiliate” shall mean any corporation, trade or business that is a
subsidiary of the Company or otherwise affiliated with the Company and has been
designated as an Affiliate by the Committee.

 

2.5. “Beneficiary” shall mean the person or persons designated under Article 8.

 

2.6. “Board” shall mean the Board of Directors of the Company.

 

2.7. “Cause” with respect to a Participant shall mean any one of the following:

 

(a) the Participant’s commission of, plea of guilty to, or plea of nolo
contendere to any felony,

 

(b) the Participant’s commission of, plea of guilty to, or plea of nolo
contendere to any misdemeanor or other crime involving fraud, dishonesty or
moral turpitude,

 

(c) the failure of the Participant to perform duties reasonably requested or
reasonably prescribed by the person or group of persons the Participant reports
to, and which is not cured within thirty (30) calendar days after written notice
thereof to the Participant,

 



--------------------------------------------------------------------------------

(d) any action or omission of the Participant that conflicts with the interests
of the Company or any Affiliate,

 

(e) the Participant’s material breach, whether individually or in the aggregate,
of any one or more of the provisions of the Restrictive Covenants in Article 7
of this Plan that, if susceptible of cure, is not cured within fifteen (15)
calendar days after written notice thereof to the Participant,

 

(f) any willful or intentional action or omission by the Participant which would
constitute grounds for immediate dismissal under applicable employment or
retention policies or agreements of the Company or an Affiliate,

 

(g) any willful or intentional misconduct by the Participant in the performance
of his or her duties that results in financial detriment to or damage to the
reputation of, the Company or an Affiliate, or

 

(h) the Participant’s gross neglect or habitual neglect of duties, including but
not limited to repeated absence from work without reasonable excuse.

 

If the Participant resigns from his or her employment with the Company or an
Affiliate in anticipation of being terminated for Cause, for purposes of the
Plan the Company may treat the Participant as having been terminated for Cause.
Notwithstanding the foregoing provisions of this Section 2.7, in determining
“Cause” under any provision of the Plan as applied, at or following a Change in
Control, with respect to a Participant who is party to an agreement with the
Company or an Affiliate that provides for benefits following a change in control
of the Company and that includes a definition of “Cause,” the definition of
“Cause” set forth in such agreement shall be used in lieu of the definition set
forth above.

 

2.8. “Change in Control” has the meaning set forth in Schedule C.

 

2.9. “Company” shall mean Brookstone, Inc.

 

2.10. “Committee” shall mean the Compensation Committee of the Board.

 

2.11. “Disability” means a mental or physical condition which, either with or
without reasonable accommodation, renders the Participant incapable of
performing the duties and responsibilities assigned to him or her immediately
prior to incurring such condition as determined by the Committee in good faith,
upon receipt of medical advice from one or more individuals selected by the
Committee who are qualified to give professional medical advice.

 

2.12. “Effective Date” has the meaning set forth in Section 1.1.

 

2.13. “Eligible Employee” shall mean an Employee who meets the requirements of
Section 4.1.

 

2.14. “Employee” shall mean an individual who is employed by the Company or an
Affiliate, excluding leased employees, consultants and independent contractors.

 

-2-



--------------------------------------------------------------------------------

2.15. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.16. “Good Reason” shall mean any substantial and material diminution of the
Participant’s position, duties and responsibilities in the aggregate, with the
Company and all Affiliates, that is not cured within sixty (60) calendar days
after written notice thereof to the Company; provided that no event shall
constitute Good Reason for purposes of the Plan and the Participant shall not be
able to terminate his or her employment for Good Reason, unless the Participant
terminates his or her employment for Good Reason within one hundred eighty (180)
calendar days of such event. Notwithstanding the foregoing provisions of this
Section 2.16, in determining “Good Reason” under any provision of the Plan as
applied, at or following a Change in Control, with respect to a Participant who
is party to an agreement with the Company or an Affiliate that provides for
benefits following a change in control of the Company and that includes a
definition of “Good Reason,” the definition of “Good Reason” set forth in such
agreement shall be used in lieu of the definition set forth above.

 

2.17. “Participant” shall mean an Eligible Employee who has satisfied the
requirements of Section 4.1 of the Plan.

 

2.18. “Peer Group Member” means a corporation that is included in the Company’s
peer group as determined for purposes of the Plan by the Committee in its
discretion from to time.

 

2.19. “Plan Administrator” has the meaning set forth in Section 3.2.

 

2.20. “Plan Year” shall mean the fiscal year of the Company.

 

2.21. “Retirement Age” shall mean the later of age fifty-five (55) or the age at
which the Participant has completed ten (10) Years of Service.

 

2.22. “Stock Growth Rate” for any Plan Year means, with respect to the Company
or any Peer Group Member, as applicable, the quotient obtained by dividing (i)
the average daily closing price per share of the Company’s or Peer Group
Member’s, as the case may be, common stock (or, in the case of any Peer Group
Member organized other than as a corporation, equivalent equity (as determined
by the Committee)) during the two consecutive calendar month period commencing
on the first day of the subsequent Plan Year by (ii) the average daily closing
price per share of the Company’s or Peer Group Member’s, as the case may be,
common stock (or, in the case of any Peer Group Member organized other than as a
corporation, equivalent equity (as determined by the Committee)) during the
first two consecutive calendar month period commencing on the first day of the
Plan Year.

 

2.23. “Supplemental Retirement Benefit” means the Participant’s benefit, if any,
determined under this Plan.

 

2.24. “Termination of Employment” shall mean the retirement, resignation, death,
or other voluntary or involuntary termination of a Participant’s employment
relationship with the Company and all Affiliates.

 

-3-



--------------------------------------------------------------------------------

2.25. “Years of Service” shall mean the period (expressed in years) of an
Employee’s continuous employment with the Company or any Affiliate measured from
the Employee’s most recent date of hire.

 

Article 3. ADMINISTRATION

 

3.1. Administration. Subject to Article 11, the Plan shall be administered by
the Committee in its discretion. The Committee may from time to time establish
rules for the administration of the Plan that are not inconsistent with the
provisions of the Plan. The Committee shall have the discretion to construe and
interpret the terms of the Plan, including, but not limited to:

 

(a) subject to any limitations under the Plan or applicable law, to make and
enforce such rules and regulations of the Plan and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

 

(b) to require any person to furnish such information as it may request as a
condition to receiving any benefit under the Plan;

 

(c) to decide on questions concerning the Plan and the eligibility of any
Participant to participate in the Plan, in accordance with the provisions of the
Plan;

 

(d) to compute or cause to be computed the amount of benefits which shall be
payable to any person in accordance with the provisions of the Plan; and

 

(e) to appoint and remove, as it deems advisable, a Plan Administrator.

 

The determination of the Committee as to any issue or disputed question arising
under this Plan, including factual questions and questions of construction and
interpretation, shall be final, binding, and conclusive upon all persons.

 

3.2. The Plan Administrator. The Committee may appoint a Plan Administrator who
may (but need not) be a member of the Committee, and in the absence of such
appointment, the Committee shall be the Plan Administrator. The Plan
Administrator shall perform the responsibilities delegated to him or her by the
Committee.

 

3.3. Advisors and Agents of the Committee. The Committee may, subject to
periodic review, (a) authorize one or more of its members or an agent to execute
or deliver any instrument, and make any payment on its behalf, and (b) utilize
the services of associates and engage accountants, agents, clerks, legal
counsel, record-keepers and professional consultants (any of whom may also be
serving the Company or an Affiliate of the Company) to assist in the
administration of this Plan or to render advice with regard to any
responsibility under this Plan.

 

3.4. Indemnification. Each member of the Committee and each Employee to whom are
delegated duties, responsibilities and authority with respect to the Plan shall
be indemnified and held harmless by the Company and its Affiliates and their
respective successors against all claims, liabilities, fines and penalties and
all expenses (including but not limited to reasonable attorneys’ fees)
reasonably incurred by or imposed upon such member or Employee which arise

 

-4-



--------------------------------------------------------------------------------

as a result of his or her actions or failure to act in connection with the
operation and administration of the Plan, to the extent lawfully allowable and
to the extent that such claim, liability, fine, penalty or expense is not paid
for by liability insurance purchased by or paid for by the Company or an
Affiliate. Notwithstanding the foregoing, the Company shall not indemnify any
person for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.

 

3.5. Expenses. The cost of payment of benefits under this Plan and the expenses
of administering the Plan shall be borne by the Company.

 

Article 4. ELIGIBILITY AND PARTICIPATION

 

4.1. Eligibility. Each key management employee, officer or highly compensated
Employee of the Company who is designated as a Participant by the Committee
shall be eligible to participate in the Plan (“Eligible Employee”). The
Employees identified on Schedule A hereto, as the same may be amended from time
to time (any such amendment to be accomplished in accordance with and subject to
the limitations of Article 11), have been so designated by the Committee and
shall be eligible to participate in the Plan.

 

4.2. Participation. Any Eligible Employee set forth on Schedule A hereto shall
participate in the Plan as of the date set forth for such Eligible Employee on
Schedule B.

 

Article 5. SUPPLEMENTAL RETIREMENT BENEFIT

 

5.1. Supplemental Retirement Benefit. Unless otherwise provided in this Plan,
and subject to the other provisions of this Article 5 and Articles 6 and 7, the
Participant shall be entitled to a Supplemental Retirement Benefit determined
and payable as hereinafter provided.

 

5.2. Calculation of the Supplemental Retirement Benefit.

 

(a) Eligibility for Annual Credits. There shall be established on the books of
the Company, for each Participant, an unfunded account (an “Account”) to which
periodic credits and adjustments will be made as hereinafter provided. A
Participant’s Account will be increased by an amount for each Plan Year (the
“Annual Credit”) beginning with the First Plan Year and ending with the Last
Plan Year (as each is specified for the Participant on Schedule B); provided,
that except as provided in Section 5.2(b)(2) a Participant must be an Eligible
Employee on the last day of the Plan Year in order to have his or her Account
credited with the Annual Credit for such Plan Year. No Annual Credit shall be
credited to a Participant’s Account for any Plan Year prior to the First Plan
Year, for any Plan Year after the Last Plan Year, or (except as provided in
Section 5.2(b)(2) below) for any Plan Year ending on or after the occurrence of
a Change in Control.

 

(b) Amount of Annual Credit.

 

(1) In General. The amount of a Participant’s Annual Credit for a Plan Year
shall be the amount specified on Schedule B corresponding to the applicable
percentile of the Company’s Stock Growth Rate for such Plan Year relative to the
Stock Growth Rates of the Peer Group Members for such Plan Year; provided,

 

-5-



--------------------------------------------------------------------------------

however, that the Annual Credit for any Plan Year shall not be less than the
Threshold Amount and shall not exceed the Maximum Amount, as each such amount is
specified on Schedule B.

 

(2) Special Rules Applicable in the Event of a Change in Control or to Certain
Terminations of Employment.

 

(A) Upon the consummation of a Change in Control, the Account of each
Participant who was an Employee immediately prior to the Change in Control shall
be credited with an Annual Credit equal to the Modified Annual Credit (if any)
as hereinafter defined. The Modified Annual Credit shall be the amount
determined under Schedule B as applicable to the Participant (but not less than
the Threshold Amount nor more than the Maximum Amount), multiplied by a
fraction, the numerator of which is the number of days from the first day of the
Plan Year through the date of the Change in Control and the denominator of which
is 365, except that in determining the Stock Growth Rate for the Company and the
Peer Group Members, the following adjustments shall be taken into account: (i)
the period for which the Stock Growth Rate is determined shall be the period
beginning on the first day of the Plan Year and ending on the date of the Change
in Control (the “determination period”); (ii) for purposes of determining the
quantity described in clause (i) of the definition of “Stock Growth Rate,” the
value of the Company’s common stock immediately prior to the Change in Control
shall be used in lieu of the two-month average and, in the case of any Peer
Group Member, the averaging period shall be such period (not greater than two
months) immediately preceding the Change in Control as the Committee determines;
and (iii) for purposes of determining the quantity described in clause (ii) of
the definition of “Stock Growth Rate,” the value of the common stock of the
Company and of Peer Group Members shall be determined by reference to such
averaging period (not greater than two months) at the beginning of the
determination period as the Committee determines.

 

(B) If a Participant, prior to a Change in Control, has a Termination of
Employment by reason of (i) an involuntary termination by the Company or its
Affiliates, other than a termination for Cause, or (ii) a voluntary termination
for Good Reason, or (iii) death or Disability, in any such case occurring prior
to the last day of the Last Plan Year, the Participant’s Account shall be
credited for the Plan Year in which such Termination of Employment occurs with a
prorated Annual Credit equal to the Annual Credit (if any) to which the
Participant would have been entitled under Section 5.2(b)(1) had the Participant
remained an Eligible Employee through the last day of such Plan Year, multiplied
by a fraction, the numerator of which is the number of days from the first day
of the Plan Year through the date of the Participant’s Termination of
Employment, and the denominator of which is 365. If a Termination of Employment
described in this Section 5.2(b)(2)(B) occurs prior to a Change in Control but
in the same Plan Year as the Change in Control,

 

-6-



--------------------------------------------------------------------------------

the Committee may elect to determine the Annual Credit hereunder (before
proration) in the same manner as the Modified Annual Credit (before proration)
described in Section 5.2(b)(2)(A) above.

 

(3) Adjustments for Corporate Transactions. In the event that the Committee
determines that any dividend, other distribution, recapitalization, share split,
reverse share split, subdivision, consolidation or reduction of capital,
reorganization, merger, split-up, spin-off, or a combination involving the
Company or any Peer Group Member, or repurchase or exchange of the common stock
or other equity of the Company or any Peer Group Member or other rights to
purchase common stock or other equity of the Company or any Peer Group Member,
or other similar corporate transaction or event affects the common stock or
other equity of the Company or any Peer Group Member such that use of the
Company’s or Peer Group Member’s Stock Growth Rate would produce an inequitable
result, the Committee may, for purposes of applying this Section 5.2, adjust the
Company’s or Peer Group Member’s Stock Growth Rate in such manner as it may deem
equitable.

 

(c) Allocation Date. A Participant’s Annual Credit for a Plan Year shall be
credited to his or her Account as of the April 1 immediately following the end
of the Plan Year to which that Annual Credit is attributable. Any prorated
credit described in Section 5.2(b)(2)(B) shall be similarly allocated as of the
April 1 immediately following the end of the Plan Year in which the Termination
of Employment referred to in Section 5.2(b)(2)(B) occurs, except that if the
last sentence of Section 5.2(b)(2)(B) applies the Committee may instead elect to
allocate the prorated credit as of the date of the Change in Control. Any
Modified Annual Credit described in Section 5.2(b)(2)(A) shall be allocated as
of the date of the Change in Control. Each date of allocation described in the
preceding provisions of this Section 5.2(c) is referred to herein as an
“Allocation Date.”

 

5.3. Earnings and Adjustments.

 

(a) Amounts credited to a Participant’s Account pursuant to Section 5.2 prior to
the earlier of a Change in Control or the Participant’s Termination of
Employment shall be treated as having been hypothetically invested in the common
stock of the Company (“Phantom Shares”) on the applicable Allocation Date at the
closing price of such stock on such Allocation Date (or, if such Allocation Date
is not a trading day, at the closing price on the next preceding trading day).
If any dividend or other distribution (other than a dividend of Company common
stock) is paid with respect to the Company’s common stock, an equivalent
per-share amount shall be credited with respect to each Phantom Share credited
to the Account as of the record date for such dividend or distribution and the
amount so credited shall be treated as having been hypothetically invested in
additional Phantom Shares at the closing price on the payment date for such
dividend or distribution (or, if such payment date is not a trading day, at the
closing price on the next preceding trading day). The Committee shall also
adjust the number of Phantom Shares credited to Accounts as appropriate to
reflect stock splits, stock dividends and similar changes to the Company common
stock. The Plan Administrator shall maintain such records with respect to each
hypothetical purchase of Phantom Shares as are necessary to carry out the
provisions of the Plan.

 

-7-



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 5.3(a) above, from and after the
earlier of the date of a Change in Control or the date of a Participant’s
Termination of Employment (the “hypothetical reinvestment date”), the
Participant’s Account or remaining Account balance, if any, shall be treated as
hypothetically invested not in Phantom Shares but in an interest-bearing account
that bears interest at a rate equal to the long-term average corporate bond
yield for the preceding calendar year as shown in Moody’s Average Corporate Bond
Yield Index, published by Moody’s Investors Services. The Account balance deemed
initially invested in such interest-bearing account shall equal the fair market
value, determined as of the trading day immediately preceding the hypothetical
reinvestment date, of that number of shares of the Company’s common stock which
equals the number of Phantom Shares then credited to the Account. Any credits
allocated to the Account as of an Allocation Date falling on or after the date
of the Participant’s Termination of Employment shall be treated as
hypothetically invested in the interest-bearing account.

 

5.4. Benefit Statements. Not later than June 30 after the end of each Plan Year
for which the Annual Credit for that Plan Year is calculated, the Committee
shall provide the Participant with a benefit statement showing the value of the
Participant’s Account and the number of Phantom Shares credited to his or her
Account as of the most recent Allocation Date.

 

Article 6. VESTING AND DISTRIBUTION OF SUPPLEMENTAL RETIREMENT BENEFIT

 

6.1. Vesting and Forfeiture.

 

(a) Vesting. Except as provided in Section 6.1(b), the Participant shall be
fully vested in his or her Account (including for this purpose any credits
described in Section 5.2(b)(2)) on the earliest of (i) the date he or she
attains Retirement Age, or (ii) the date he or she has a Termination of
Employment without Cause, for Good Reason or due to death or Disability, or
(iii) the occurrence of a Change in Control.

 

(b) Forfeiture. Notwithstanding Section 6.1(a) above, the Participant’s Account
shall be forfeited immediately upon his or her Termination of Employment and no
portion of the Supplemental Retirement Benefit shall be payable if (i) the
Participant voluntarily terminates his or her employment without Good Reason
prior to attaining Retirement Age and prior to the occurrence of a Change in
Control, or (ii) the Company or any Affiliate terminates Participant’s
employment for Cause.

 

6.2. Payment of Vested Benefits. Unless otherwise provided in Section 6.3, if
the Participant is vested in the Supplemental Retirement Benefit under Section
6.1(a) at the time of his or her Termination of Employment, the Supplemental
Retirement Benefit shall be payable to the Participant in substantially equal
annual installments commencing six (6) months after the last day of the Plan
Year in which his or her Termination of Employment occurs (the “First
Installment Date”). The substantially equal annual installments shall be payable
over a period (the “Installment Period”) of not less than five (5) years and not
more than ten (10) years from the date of the First Installment Date, each such
installment to be paid in an amount equal to the

 

-8-



--------------------------------------------------------------------------------

balance or remaining balance of the Account on the payment date divided by the
number of installments remaining. Each Supplemental Retirement Benefit payment
shall reduce the balance of the Participant’s Account by an equivalent amount.
The Participant may elect his or her Installment Period at any time after he or
she becomes a Participant in the Plan, and may change such election from time to
time; provided however, that any such Installment Period election made after the
date which precedes the First Installment Date by twelve (12) months shall be
void and have no effect. Subject to the provisions of this Section 6.2, the
Participant may make or change his or her Installment Period election by
delivering to the Plan Administrator a signed and dated notice of such election
or change in election. In the absence of a valid election by the Participant,
the Installment Period shall be ten (10) years. All installments shall be paid
in cash.

 

6.3. Death. If the Participant has a Termination of Employment by reason of
death, the Participant’s Account balance shall be payable to his or her
Beneficiary in cash in a single lump sum six (6) months after the last day of
the Plan Year in which the Participant’s death occurs. If the Participant dies
after a Termination of Employment but before payment of the entire vested
Supplemental Retirement Benefit, then the remaining balance of the Participant’s
Account shall be paid to his or her Beneficiary in cash in a single lump sum as
soon as reasonably practicable after death.

 

6.4. Suspension and Recapture of Benefit Payments. Notwithstanding any provision
to the contrary in this Plan, no Supplemental Retirement Benefit payments shall
be remitted to the Participant or Beneficiary, and any amounts previously paid
to a Participant shall be subject to recapture by or refund to the Company or
any Affiliate, if the Board concludes that the Participant violated the
Restrictive Covenants in Article 7 of the Plan after his or her Termination of
Employment.

 

Article 7. RESTRICTIVE COVENANTS

 

7.1. Agreement as a Condition to Participation. Each Eligible Employee who is
selected for Participation in the Plan shall agree, in such form as the
Committee may determine, that he or she is and shall be bound by the terms,
conditions and undertaking set forth in Sections 7.2, 7.3, 7.4 and 7.5 below.

 

7.2. Non-Disclosure and Non-Use of Confidential Information. Except as required
by the nature of his or her duties or with the prior written approval of the
Board, the Participant shall never, directly or indirectly, use or disclose to
any other person, firm or business, any confidential information (not available
or otherwise known to the public other than as a result of the Participant’s
wrongful or unauthorized actions) of the Company or its Affiliates, including
without limitation, customer lists, supplier lists, market research and plans,
sources of merchandise, strategic plans, price lists or data, terms or
conditions of sale, vendor specifications, site selection guidelines and real
estate/lease information, financial plans and results, distribution information,
technical information or other information or discoveries, inventions,
improvements, know-how or merchandise methods (whether or not patentable or
copyrightable) or other trade secrets, whether developed by the Participant or
others (the “Confidential Information”).

 

-9-



--------------------------------------------------------------------------------

7.3. Use and Return of Property and Documents. The Participant will protect the
Confidential Information and keep confidential all documents, records, tapes and
other media, whether prepared by the Participant or others, that contain
Confidential Information (“Work Product”) and the Participant will comply with
all applicable policies and procedures of the Company and any Affiliates for the
protection of Confidential Information. The Participant shall not copy any
documents, records, tapes or other media, except as required by the nature of
his or her duties, nor remove any of them from the Company’s or any Affiliate’s
premises except as authorized by the Board in accordance with Company policy.
Upon termination of the Participant’s employment or at any other time at the
Company’s request, the Participant shall return to the Company and its
Affiliates all property of the Company and its Affiliates and all Work Product
(and all copies thereof) in his or her possession or under his or her control,
including without limitation, memoranda, notes, drawings, letters, data,
reports, price lists, vendor lists, customer lists, and any other records. The
Participant shall represent to the Company and its Affiliates upon termination
of his or her employment that he or she has not retained any such documents or
copies. During his or her employment, the Participant shall, at the Company’s or
any Affiliate’s request, sign all documents and take any other action that the
Company or any Affiliate deems necessary to protect its title to, and interest
in, the Confidential Information and/or inventions.

 

7.4. Non-Competition and Non-Recruitment. The Participant shall not during his
or her period of employment with the Company or any Affiliate and for two (2)
years thereafter, either directly or indirectly, for himself or herself or any
third party, (i) engage in any activity competitive with the Company or its
Affiliates or sell or deal in any products or services similar to those sold by
the Company or its Affiliates, of (ii) lure or assist in luring any Employee or
seek to persuade any Employee to become employed in any other business (it being
understood that all Employees have substantial knowledge about the Company or
its Affiliates and have in many cases benefited from training by the Company or
its Affiliates, and that their departure will result in significant harm to the
Company’s or its Affiliates’ business or operations).

 

7.5. Enforcement. If, at the time of enforcement of Sections 7.2, 7.3, or 7.4
above, a court holds that the restrictions stated herein are unreasonable under
the circumstances then existing, the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area. Because the Participant’s services are unique and because the
Participant has access to Confidential Information and Work Product, money
damages would be an inadequate remedy for any breach by the Participant of any
of the provisions of this Article 7. Therefore, in the event of a breach or
threatened breach of any of the provisions of this Article 7, the Company or any
of its Affiliates, or their respective successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for any other relief, including but not limited to
specific performance and injunctive relief, in order to enforce, or prevent any
violations of, the provisions of this Article 7 (without posting a bond or other
security). Additionally, in the event of a breach of any of the provisions of
this Article 7 by the Participant at any time whether before or after his or her
Termination of Employment, the Participant shall forfeit his or her Supplemental
Retirement Benefit and the Company or any Affiliates (i) shall cease paying any
unpaid portion of the Supplemental Retirement Benefit to the Participant or any
Beneficiary, and (ii) shall further have the right to recapture or seek a refund
from the Participant or Beneficiary of any portion of the Supplemental
Retirement Benefit previously paid.

 

-10-



--------------------------------------------------------------------------------

Article 8. BENEFICIARY DESIGNATION

 

A Participant shall designate a Beneficiary or Beneficiaries who, upon the
Participant’s death, will receive the amounts that were otherwise due and
payable to the Participant prior to the Participant’s death. The Participant
also may revoke or change any Beneficiary designation by a signed, written
instrument delivered to the Plan Administrator. All such designations shall be
in writing and signed by the Participant. The payment of amounts shall be in
accordance with the last unrevoked written and signed Beneficiary designation
received by the Plan Administrator prior to the Participant’s death. If the
Participant fails to designate any Beneficiaries, or if he or she survives his
or her Beneficiaries, the Supplemental Retirement Benefit, if any, shall be paid
to the Participant’s estate.

 

Article 9. RIGHTS OF PARTICIPANTS

 

9.1. General Obligation. Subject to Section 13.5, Supplemental Retirement
Benefits under the Plan shall be paid out of the Company’s general assets.

 

9.2. Unsecured Interest. No Participant or Beneficiary shall have any interest
whatsoever in any specific asset of the Company or any Affiliate. To the extent
that any person acquires a right to receive payments under the Plan, such right
shall be no greater than the right of any general unsecured creditor.

 

9.3. Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of
amounts credited to the Account of a Participant that cannot be distributed
because of the Plan Administrator’s inability, after a reasonable search, to
locate a Participant or Beneficiary, as applicable, within a period of two (2)
years after the date upon which the payment of benefits becomes due. Unclaimed
amounts shall be forfeited at the end of such two-year period. These forfeitures
will reduce the obligations of the Company under the Plan. After an unclaimed
amount has been forfeited, the Participant or Beneficiary, as applicable, shall
have no further right or claim with respect to the Participant’s Account.

 

9.4. Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company or an Affiliate to terminate any Participant’s
employment at any time, or confer upon any Participant any right to continue in
the employ of the Company or an Affiliate, or confer upon any Participant any
benefits not specifically provided in the Plan.

 

9.5. Nontransferability. In no event shall the Company make any payment under
the Plan to any assignee or creditor of a Participant or a Beneficiary. Prior to
the time of payment hereunder, a Participant or a Beneficiary shall have no
rights by way of anticipation or otherwise to dispose of any interest under the
Plan nor shall such rights be assigned or transferred by operation of law.

 

Article 10. CLAIMS PROCEDURE

 

The Plan Administrator shall adopt procedures, which when so adopted shall be
deemed part of the Plan and incorporated herein by reference, for the filing and
review of claims in accordance with section 503 of ERISA. The adoption of the
procedures referred to in this Article 10, and any amendment of such procedures
from time to time to comply with section 503 of ERISA or other applicable law,
as determined by the Plan Administrator, shall not be deemed an amendment of the
Plan subject to Article 11.

 

-11-



--------------------------------------------------------------------------------

Article 11. AMENDMENT AND TERMINATION

 

The Company expects to continue the Plan indefinitely, but the Board reserves
the right to amend, modify, or terminate the Plan at any time by written
resolution. No such amendment or termination shall reduce or eliminate any
benefits accrued at the time of such amendment or termination. Notice of such
amendment or termination shall be given in writing to each Participant having an
interest in the Plan. Upon termination of the Plan, the Company may elect either
(a) to pay vested benefits in accordance with the terms of Article 6, or (b) to
distribute benefits whether or not vested to Participants in a single lump sum.

 

Article 12. AFFILIATE PARTICIPATION

 

12.1. Adoption of Plan. Any Affiliate may, with the approval of the Board and
under such terms and conditions as the Board may prescribe, adopt the Plan by
resolution of the Employer’s board of directors. An adopting Affiliate shall not
have the authority to amend, modify, or terminate the Plan.

 

12.2. Withdrawal from the Plan by Employer. Any Affiliate that has adopted the
Plan shall have the right, at any time, upon the approval of and under such
conditions as may be provided by the Board, to withdraw from the Plan by
delivering to the Board written notice of its election to withdraw.

 

Article 13. ADDITIONAL PROVISIONS

 

13.1. Successors. All obligations of the Company under the Plan with respect to
benefits hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the stock or
assets of the Company.

 

13.2. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

13.3. Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

13.4. Governing Law. To the extent not preempted by ERISA, the Plan shall be
construed in accordance with and governed by the laws of the State of New
Hampshire without regard to conflicts of law provisions thereof.

 

13.5. Funding. Benefits hereunder shall constitute an unfunded obligation of the
Company, but the Company may create reserves, funds, and/or provide for amounts
to be held in trust

 

-12-



--------------------------------------------------------------------------------

on the Company’s behalf. Payment of benefits may be made by the Company, on
behalf of the Company by such a trust or through a service or benefit provider
to the Company or such trust. No Participant, Employee, or any other person
shall have any right, title or interest whatsoever in or to, or any preferred
claim in or to, any such trust assets or to any other investment reserves,
accounts or funds that the Company may purchase, establish, or accumulate to aid
in providing the benefits described in the Plan. The assets of any trust
established pursuant to this Section 13.5 shall be subject to the claims of the
Company’s general unsecured creditors in the event of the Company’s insolvency
or bankruptcy. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Company and a Participant, Employee, or any
other person. Any payment of benefits to the Participant under the Plan by any
trust shall be considered payment by the Company and shall discharge the Company
of any further liability under the Plan for such benefit payments.

 

13.6. Tax Withholding. The Plan Administrator may withhold or cause to be
withheld from any benefit payment or from other payments owed to a Participant
any withholding or other taxes required to be withheld with respect to the
Participant’s payments or entitlements under the Plan.

 

13.7. Other Plans. No benefit payable hereunder shall be deemed compensation to
the Participant for purposes of computing benefits to which such Participant may
be entitled under any other plan or arrangement of the Company.

 

Executed this      day of                     , 2004.

 

BROOKSTONE, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

-13-



--------------------------------------------------------------------------------

Brookstone, Inc.

 

Defined Contribution

Supplemental Executive Retirement Plan

 

Schedule A

 

List of Participants

 

Michael F. Anthony

 

-14-



--------------------------------------------------------------------------------

Brookstone, Inc.

 

Defined Contribution

Supplemental Executive Retirement Plan

 

Schedule B

 

Participant: Michael F. Anthony

 

Date of Commencement of Participation in the Plan: February 1, 2004

 

Threshold Amount: $245,000

 

Maximum Amount: $490,000

 

First Plan Year for which an Annual Credit shall be made: February 1, 2004
through January 31, 2005.

 

Last Plan Year for which an Annual Credit shall be made: February 1, 2010
through January 31, 2011.

 

Company’s Stock Growth
Rate (Rank among Peers)


--------------------------------------------------------------------------------

  Annual Credit


--------------------------------------------------------------------------------

  Rationale


--------------------------------------------------------------------------------

75th Percentile   $ 490,000   Full SERP Funding 50th to 75th Percentile   $
367,500   75% Funding <50th Percentile   $ 245,000   50% Funding

 

-15-



--------------------------------------------------------------------------------

Brookstone, Inc.

 

Defined Contribution

Supplemental Executive Retirement Plan

 

Schedule C

 

For purposes of the Plan, “Change in Control” with respect to any Participant
means the occurrence of any of the following events:

 

  (1) any Person becomes the owner of 50% or more of the Company’s Common Stock;
or

 

  (2) individuals who, as of the Effective Date, constitute the Board (the
“Continuing Directors”) cease for any reason to constitute at least a majority
of the Board (a “Board Change”); provided, however, that any individual becoming
a director after the Effective Date (i) whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the Continuing Directors or (ii) who is the Participant, any
Participant Related Party (or an officer or director thereof) or a member of any
group of which the Participant or Participant Related Party is a member will be
considered as though such individual were a Continuing Director, but excluding
for this purpose any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”)) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

  (3) execution of an agreement of acquisition, merger, reorganization,
consolidation of or other transaction which contemplates either (i) that all or
substantially all of the business and/or assets of the Company will be owned or
controlled by a Person or Persons other than the Persons owning or controlling
such business and assets on the Effective Date or (ii) that a Board Change will
occur, provided, however, that if such agreement requires, as a condition
precedent, approval by the Company’s shareholders, a Change in Control will not
be deemed to have occurred until such approval has been obtained; or

 

  (4) liquidation or dissolution of the Company or sale of substantially all of
the Company’s assets, other than (i) in connection with the matters described in
clause (3) above (as to which clause (3) shall apply instead of this clause (4))
or (ii) in connection with or in contemplation of a bankruptcy or insolvency
proceeding.

 

For purposes of this definition, terms otherwise defined in the Plan shall have
the meanings set forth therein, and the following terms have the meanings set
forth below:

 

“Common Stock” means the then outstanding Common Stock of the Company plus, for
purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable

 

-16-



--------------------------------------------------------------------------------

immediately or only after the passage of time) upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise. Notwithstanding the
foregoing, the term Common Stock does not include shares of preferred stock or
convertible debt or options or warrants to acquire shares of Common Stock
(including any shares of Common Stock issued or issuable upon the conversion or
exercise thereof) to the extent that the Board expressly so determines in any
future transaction or transactions.

 

A Person will be deemed to be the “owner” of any Common Stock of which such
Person would be the “beneficial owner,” as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

 

“Person” has the meaning used in Section 13(d) of the Exchange Act, except that
“Person” does not include (i) the Participant, a Participant Related Party, or
any group of which the Participant or Participant Related Party is a member, or
(ii) the Company or a wholly owned subsidiary of the Company or an employee
benefit plan (or related trust) of the Company or of a wholly owned subsidiary.

 

A “Participant Related Party” means any affiliate or associate of the
Participant other than the Company or a subsidiary of the Company. The terms
“affiliate” and “associate” have the meanings given in Rule 12b-2 under the
Exchange Act; the term “registrant” in the definition of “associate” means, in
this case, the Company.

 

Notwithstanding the foregoing provisions of this Schedule C, in determining
whether a Change in Control has occurred with respect to any Participant who is
party to an agreement with the Company or an Affiliate that provides for
benefits following a change in control of the Company and that includes a
definition of “Change in Control” (or “Change of Control” or similar term), the
definition set forth in such agreement shall be used in lieu of the definition
set forth above.

 

-17-